357 S.W.3d 320 (2012)
STATE of Missouri, Respondent,
v.
David R. WUNDER, Appellant.
No. WD 73252.
Missouri Court of Appeals, Western District.
January 31, 2012.
Susan Summers, Kansas City, MO, for Appellant.
Robert Bartholomew, Jefferson City, MO, for Respondent.
*321 Before ALOK AHUJA, P.J., THOMAS H. NEWTON, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Mr. David R. Wunder appeals his convictions and sentences for first-degree burglary and stealing.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).